Citation Nr: 1123263	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  10-15 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), an adjustment disorder and depression.

2.  Entitlement to service connection for status post peripheral vascular disease, to include status post deep vein thrombosis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1967 to April 1970.  The Veteran earned the Purple Heart and a Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD, depression and status post peripheral vascular disease.  The Veteran timely appealed those issues.

The Board notes that service connection for status post bilateral inguinal hernia repair was also denied in the November 2009 rating decision.  The Veteran submitted a December 2009 notice of disagreement with that issue and VA issued him a February 2010 statement of the case, along with the other issues on appeal in this case.  The Board notes, however, that the Veteran did not complete appeal as to his bilateral inguinal hernia repair in his April 2010 substantive appeal, VA Form 9.  Accordingly, the Board does not have jurisdiction over that issue and it will no longer be addressed on appeal.  See 38 C.F.R. §§ 20.200, 20.202 (2010).

The Board has recharacterized the PTSD and depression issues on appeal as a single claim for a psychiatric disorder in order to comport with the United States Court of Appeals for Veterans Claims decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.

The issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts, and other evidence of record demonstrates that, he is receiving Social Security Disability benefits, either awarded federally or by New York State.  Those records are potentially relevant to this case as it appears that such benefits may have been awarded for the Veteran's claimed PTSD condition.  Thus, on remand, such attempts to obtain those records and associate them with the claims file should be made.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir., Jan. 4, 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998).

Additionally, on appeal the Veteran has asserted that his psychiatric disorder is due to his Vietnam experiences.  The Board notes that the Veteran received a Combat Action Ribbon and Purple Heart for his service in the Republic of Vietnam; thus, the Board finds that combat with the enemy has been demonstrated by the record.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2010).

The Veteran underwent a VA psychiatric examination in September 2009 during which a depressive disorder was diagnosed, but the VA examiner noted that he could not state whether any psychiatric disorder, including PTSD, was related to the alleged military trauma without mere speculation.  He specifically noted that he did not review the claims file and that the "Veteran's lack of candor and questionable veracity makes it difficult to determine the extent to which the mental health issues interfere with the current functioning. . . . [W]hile [the Veteran] continue[d to be diagnosed with a depressive disorder,] there is no basis to determine if such a disorder is service connected."  

The Board finds such VA examination to be wholly inadequate in this case because the record clearly notes that the Veteran has several diagnoses of adjustment disorder and a depressive disorder, as well as rule out PTSD, of record.  Moreover, the Veteran clearly, as noted above, participated in combat in the Republic of Vietnam.  If the VA examiner had reviewed the claims file, such would have been imminently clear, and an opinion could have been obtained; such review did not happen in this case.  Thus, a new VA examination should be afforded to the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

As to the Veteran's peripheral vascular disease claim, the Veteran alleges that such is related to Agent Orange exposure in service.  The record demonstrates that the Veteran has had peripheral vascular problems, particularly after surgery, including a diagnosis of status post deep vein thrombosis.  The record additionally reflects that the Veteran is presumed to have been exposed to Agent Orange and other herbicides as a result of his military and combat service in the Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii) (2010).  

The Veteran underwent a VA examination for his peripheral vascular disease in September 2009, at which time there was a normal examination.  No opinion was rendered at that time.  The Board is cognizant that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is field or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Thus, the Board finds that such an examination is inadequate in this case in light of the Veteran's diagnosis of peripheral vascular disease during the appeal period, and another VA examination should be afforded to the Veteran on remand.  See Barr, supra.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Buffalo, Canandaigua or Rochester, New York VA Medical Centers, or any other VA medical facility which may have treated the Veteran, since March 2009 and associate those documents with the claims file.

2.  Obtain from the Social Security Administration, or any relevant New York State agency, the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

3.  Following the above development is completed to the extent possible, schedule the Veteran for a VA psychiatric examination in order to determine whether his psychiatric disorder is related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination; such review must be explicitly noted in the examiner's examination report.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found, to include an adjustment disorder, and depression.  Also, the examiner should specifically determine whether the Veteran meets the diagnostic criteria for PTSD under the DSM-IV as noted by 38 C.F.R. § 4.125. 

For any diagnosed psychiatric disorder, the examiner should then opine whether such psychiatric disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) arose as a result of military service, to include combat with the enemy in the Republic of Vietnam.  

The examiner must take as conclusive fact that the Veteran was in combat with the enemy in the Republic of Vietnam.

A rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

4.  Schedule the Veteran for a VA vascular examination in order to determine whether his peripheral vascular disease is related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify any vascular disorder found, including status post peripheral vascular disease and status post deep vein thrombosis.  The examiner should then opine whether the Veteran's peripheral vascular disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) arose as result of military service, to include herbicide exposure during service in the Republic of Vietnam.  

The examiner must take as conclusive fact that the Veteran was exposed to Agent Orange and other herbicides during his military service in the Republic of Vietnam.  The examiner should also discuss the Veteran's surgical procedures post-service and any association such vascular disorder may have to those procedures.

A rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

5.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for a psychiatric disorder, to include as PTSD, an adjustment disorder and depression, and status post peripheral vascular disease, to include status post deep vein thrombosis.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


